Bell, J.
The charge of the court is not contained in the record. It is plain, however, that the court erred in permitting the declarations of the witness, Shelly, to go to the jury as evidence. There was no proof of a conspiracy between the defendant and the witness Shelly, and others, to entitle the declarations of Shelly to he considered as the confessions of a co-conspirator. But even if Shelly’s declarations were admissible, there is nothing in the whole testimony, taken together, to implicate the defendant in any offence. And there is no evidence that the offence, of which the witnesses spoke, was committed in the county of Johnson. The verdict of the jury was entirely unsupported by the evidence, and the court therefore erred in overruling a motion for a new trial. The judgment is reversed and the cause remanded.
Reversed and remanded.